DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 were originally filed.
Claims 1-2, 12-13 &15 are presently amended in claims filed on 07/29/2020. 
Claims 1-2, 4-13, & 15-21 are pending and have been allowed for the reasons set forth below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/065460, filed on 12/25/2015.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a target detection unit that detects a target moving...”
“a collision prediction unit configured to predict a collision...”
“a support performing unit configured to... cause the vehicle to perform driving support..”
“a speed calculation unit that calculates the speed of the target...”
“a time-to-collision calculation unit configured to calculate a time-to-collision as  prediction time period...”
“a both-ends detection unit that detects both ends of the target...”
in claims 1-2, 4-11 & 15-21.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: see at least para. [0011]: Referring to part (a) of Fig. 1, a driving support device 100 includes a detection ECU (electronic control unit) 10 and a radar device 21, and an imaging device 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-2, 4-13, & 15-21 are allowed over the prior art of record.
The closest prior art of record is US 2008/0243389A1 (“Inoue”), and US 2011/0133915A1 (“Ito”), and US 2015/0307093A1 (“Sasabuchi”), and US 2014/0288816A1 (“Hayasaka”).
The following is an examiner' s statement of reasons for allowance: 
The prior art Inoue provides a device including an object recognizing means that obtains a relative physical value between a vehicle and an object. Further, Inoue discloses a safety keeping area calculator that calculates an imaginary safety keeping area around the moving 

The prior art Ito provides a device comprising a probability acquisition unit that reads a collision probability that an object or pedestrian collides against the vehicle. Inoue discloses an alarm unit that notifies how close a vehicle is to a pedestrian when the collision probability is higher than a threshold. Inoue further discloses a probability data map and determines a traveling path for the vehicle to drive on. The proximity notification system includes a pedestrian alarm control unit, an imaging sensor, a radar sensor, and other alarms. When the proximity system detects a pedestrian on the traveling path, the imaging sensor obtains an image of the object and sends it to the pedestrian alarm unit (see at least Ito, para. [0020]). The radar sensor detects a relative velocity between the object and vehicle (see at least Ito, para. [0020]). Inoue discloses a function determination operation that determines if the collision probability is more than a threshold of 50%, when all the determinations are positive an alarm is set to an ON state and permits an alarm to notify proximity or potential collision (see at least Ito, para. [0050]). 

The next prior art Sasabuchi discloses an apparatus that contains a collision avoidance assist device that is able to detect other objects that are crossing the vehicles direction of traveling. Sasabuchi is further able to detect a future location of the second vehicle and is able to detect a time to collision to the second vehicle. Sasabuchi is able to detect the second moving object or vehicle in the future in a lateral position and disclosed the limitation “the lateral position of the collision prediction area is set based on a product calculated by multiplying the speed of the target by the time-to-collision”. Sasabuchi senses through image data input a laterally moving second object, then estimates the time-to-collision of the second object, and determines if the second object will cross the direction of the host vehicle (see at least Sasabuchi, para. [0058-0060]). If the second moving object is crossing the direction of the host vehicle, it is able to avoid a collision with laterally moving object by performing a drive assist. Sasabuchi, however, does not disclose the limitation “a lateral position of the collision prediction area comprising a right end and a left end, each of the right and left ends are calculated by multiplying the speed of the target by the time-to-collision, a distance between the right end and left end along the lateral position axis is equal to the width of the vehicle”.

The next prior art Hayasaka discloses a driving support apparatus and method that is able to detect a time to collision between a host vehicle and a second moving vehicle that is crossing 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
the lateral position of the collision prediction area comprising a right end and a left end, each of the right and left ends are calculated by multiplying the speed of the target by the time-to-collision, a distance between the right end and left end along the lateral position axis is equal to the width of the vehicle.

Claims 2, 4-11, & 15-21 depend from claim 1 and are therefore allowable.

Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
the lateral position of the collision prediction area comprising a right end and a left end, each of the right and left ends are calculated by multiplying the speed of the target by the time-to-collision, a distance between the right end and left end along the lateral position axis is equal to the width of the vehicle.

Claim 13 depends from claim 12 and is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668